Title: To George Washington from Rochambeau, 3 April 1789
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Calais [France] april the 3th 1789.

The king of England, my Dear general, has recovered his health, and the humour which Was in his head has retaken its ordinary Course—he has retaken his fonctions and works with all his ministers and gives his audiences—the marquis of La Luzerne our ambassador which has Seen him half an hour, did write me that he had found him perfectly well and not even lean’d as he was told—M. Pitt and his ministry, more firm than ever, Enjoys of his triumph and of his good Conduct—the party of the opposition is throwed down, and has no other resource than to wait for a new reign—I believe that the End of this will be peaceable, the fear of a return in that crisis and the situation of our affairs in france Seems to require it—all the North and the East is in fire and I believe it will be made yet a campaign against the turks in spite of the mediation of the Spain.
all the elections for the general States of our kingdom make with very much order and harmony excepted in the provinces of Provence and Bretany where every thing dos with much warmth between the two privileged orders and the third State—yet I hope very much of this general states to restore our finances and to consolidate a good constitution.
We are retained in our commands to maintain good order—every thing dos well in mine in Picardy and Boulonnais, the artois has not yet begun and has more troubles between the orders.
Let me hear of you, my dear general, I hope you have now taken up the Place that all your contrymen were to intrust to you.
my Respects to madame Washington—I have the honour to

be with the most inviolable attachment, My Dear general Your most obedient and very humble servant

le Cte de Rochambeau

